Case 2:18-cv-00082-Z-BR Document 161 Filed 02/23/21 Page1of1i PagelD 2801

 
 
    
 
     
   

 
  

IS. DISTRICL COU RT

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICEOL TEX

FOR THE NORTHERN DISTRICT OF TEXAS AS

a

AMARILLO DIVISION
DARRELL KIMBROUGH, et al., § CLERK. US. DISTRICT COURT
Plaintiffs, * Deputy
v. ; 2:18-CV-082-Z
NAEEM KHAN, M.D. and
AMARILLO URGENT CARE, LLC, §
Defendants.

ORDER

In light of the continuing response to the COVID-19 public-health pandemic and to further
ensure juror safety, it is ordered that the jury in this case be sequestered from the time they report
to the jury room each day until released by the Court at the end of each day. This partial
sequestration will continue until a verdict is reached and the jury is formally discharged by the
Court or until further order of the Court.

Pursuant to this order, while the jury is kept together and not allowed to separate —
consistent with social distancing protocols and CDC Guidelines — the reasonable cost of meals
incurred by the jury during court recesses will be paid by the Clerk of Court in compliance with
juror-fee regulations issued by the Judicial Conference of the United States.

SO ORDERED.

February yx, 2021. Mifgmesf —

UpereD st J. KACSMARYK
UetTED oaks DISTRICT JUDGE
